Appeals from an order of the Supreme Court, Erie County (Peter J. Notaro, J.), entered March 19, 2003. The order denied defendant’s motion and third-party defendant’s cross motion for summary judgment and granted plaintiffs cross motion for partial summary judgment on liability on the Labor Law § 240 (1) cause of action.
It is hereby ordered that said appeals be and the same hereby *990are unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Gorski and Lawton, JJ.